 

AGREEMENT OF ASSIGNMENT, ASSUMPTION AND RELEASE

 

THIS AGREEMENT is effective as of the 29th day of October, 2013, by and among:

 

San Lotus Holding Inc., a Nevada corporation (the “Assuming Party”);

 

Green Forest Management Consulting Inc. (the “Debtor”); and

 

The Creditors (the “Creditors”) listed on Exhibit A hereto.

 

WHEREAS, the Debtor is indebted to the Creditors under a promissory note in the
aggregate principal sum of Fifty Three Million Two Hundred Thirty Eight Thousand
Eight Hundred Fifty One New Taiwan Dollars (TWD $53,238,851), identified in
Exhibit B hereto (referred to as the “Liabilities”).

 

WHEREAS, the Debtor wishes to assign and delegate its obligations under these
Liabilities to the Assuming Party and the Assuming Party wishes to assume the
obligations under the Liabilities.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter provided and
other valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree:

 

1.Assignment of the Liabilities. The Debtor assigns its rights and delegates the
performance of all of its duties, liabilities and obligations under the
Liabilities to the Assuming Party.

2.Assumption of the Liabilities. The Assuming Party assumes and agrees with the
Debtor and the Creditor to fully and faithfully discharge and perform all
duties, liabilities and obligations of the Debtor under the Liabilities.

3.Approval of Assignment and Assumption. The Creditors (a) approve, consent to,
and accept the assignment and delegation by the Debtor and to the Assuming Party
for the payment and the performance of the Liabilities; and (b) forever release
and discharge the Debtor from the Liabilities.

 

IN WITNESS WHEREOF, the parties hereto have set their hands.

 

San Lotus Holding Inc.           By: /s/ Chen Li Hsing   /s/ Yu Chien-Yang  
Chen Li Hsing   Yu Chien-Yang   Chairman of the Board           Green Forest
Management Consulting Inc.   Da Chuang Business Management Consulting Co., Ltd.
        By: /s/ Chiang Yu-Chang   By: /s/ Chen Kuan-Yu   Chiang Yu-Chang    
Chen Kuan-Yu   Chairman of the Board     Chairman of the Board

 

 

 

 

Exhibit A

 

PROMISSORY NOTE HOLDERS



 



Note Holder  Land Lot #  Total Area of
Registered Land (m2)  Value of Interest (TWD)                Yu Chien-Yang 
1075, 1076, 1080, 1083, 1090  21,334.99 m2  TWD $38,723,007               Da
Chuang Business Management Consulting Co., Ltd.  1043, 1044-1, 1044-4, 1083-1,
1083-2, 1084, 1088-1  7,997.71 m2  TWD $14,515,844                  Total: 
29,332.7 m2  TWD $53,238,851 

 

 

 

 

 

Exhibit B

 

GREEN FOREST MANAGEMENT CONSULTING INC.

 

PROMISSORY NOTE

 

TWD $53,238,851

 

Dated: ________________, 2013

 

For value received, and pursuant to the Land Sale and Purchase Agreement dated
__________, 2013, Green Forest Management Consulting Inc. promises to pay the
sellers of land in Xinpi Township, Pingtung County 925, Taiwan (R.O.C.), Yu
Chien-Yang and Da Chuang Business Management Consulting Co., Ltd. (together, the
“Xinpi Land Sellers”) the sum of Fifty Three Million Two Hundred Thirty Eight
Thousand Eight Hundred Fifty One New Taiwan Dollars (TWD $53,238,851). Each of
the Xinpi Land Sellers’ ownership interests in this Promissory Note is detailed
on Annex A to this Promissory Note.

 

The sum shall be repaid to the Xinpi Land Sellers on or before ___________, 2013
according to the instructions of the Xinpi Land Sellers.

 

  Green Forest Management Consulting Inc.         By:         Chiang Yu-Chang  
  Chairman of the Board     Green Forest Management Consulting Inc.     Rm.
B302C, 3F.-2, No. 185, Kewang Rd.     Longtan Township, Taoyuan County 325    
Taiwan (R.O.C.)

 

 

 

 

Annex A

 

PROMISSORY NOTE HOLDERS



 



Note Holder  Land Lot #  Total Area of
Registered Land (m2)  Value of Interest (TWD)                Yu Chien-Yang 
1075, 1076, 1080, 1083, 1090  21,334.99 m2  TWD $38,723,007               Da
Chuang Business Management Consulting Co., Ltd.  1043, 1044-1, 1044-4, 1083-1,
1083-2, 1084, 1088-1  7,997.71 m2  TWD $14,515,844                  Total: 
29,332.7 m2  TWD $53,238,851 

 

 

 

 